Name: 83/106/EEC: Commission Decision of 7 March 1983 approving the programme for the cotton sector in Greece pursuant to Council Regulation (EEC) No 389/82 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-03-12

 Avis juridique important|31983D010683/106/EEC: Commission Decision of 7 March 1983 approving the programme for the cotton sector in Greece pursuant to Council Regulation (EEC) No 389/82 (Only the Greek text is authentic) Official Journal L 066 , 12/03/1983 P. 0018 - 0018*****COMMISSION DECISION of 7 March 1983 approving the programme for the cotton sector in Greece pursuant to Council Regulation (EEC) No 389/82 (Only the Greek text is authentic) (83/106/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 389/82 of 15 February 1982 on producer groups and associations thereof in the cotton sector (1), and in particular Article 8 (1) thereof, Whereas on 24 June 1982 the Greek Government forwarded the programme for the cotton sector and supplied additional information on 8 and 14 September 1982, 12 October 1982 and 10 January 1983; Whereas the programme relates to the development and rationalization of the production and marketing of cotton and contains all the data listed in Article 6 (2) of Regulation (EEC) No 389/82, showing that the aims referred to in Title II of the Regulation can be achieved; Whereas agreement must be reached with Greece on the details of the regular reports required on the implementation of Regulation (EEC) No 389/82; whereas agreement on this matter has been reached; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for the cotton sector which the Greek Government submitted on 24 June 1982 pursuant to Regulation (EEC) No 389/82, and concerning which it supplied additional information on 8 and 14 September 1982, 12 October 1982 and 10 January 1983, is hereby approved. Article 2 The report provided for in Article 14 of Regulation (EEC) No 389/82 shall contain the following particulars: 1. Producer groups: 1.1. Recognized producer groups, broken down by prefecture and size: - number of recognitions granted, - area covered, - number of producers covered, - launching aid, - quantities produced, - number of harvesters which were available before recognition and in respect of which aid has been granted under Regulation (EEC) No 389/82 (number per producer groups, amount of investment, - number of baling presses, - transport equipment, - facilities for the storage of seed cotton, - other investments in production facilities; 1.2. Withdrawal of recognition. 2. Associations of producer groups: same particulars as listed under 1 above. 3. Ginning establishments, according to capacity: 3.1. Number of modernized establishments - catchment areas, nature of the modernization, expansion of capacities, number of producer groups (and associations thereof) concerned, amount of investment, aid granted; 3.2. Number of new establishments - catchment area, capacity, number of producer groups (and associations thereof) concerned, amount of investment, aid granted; 3.3. Other assisted investments in ginning facilities. 4. Economic results of the application of Regulation (EEC) No 389/82. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 7 March 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1982, p. 1.